Order, Family Court, New York County, entered on or about May 5, 1976, after dispositional hearing, adjudging the subject child of respondent-appellant mother to be permanently neglected, terminating her rights, awarding custody to the Commissioner of Social Services and petitioner-respondent New York Foundling Hospital, with power to the latter to consent to the child’s adoption without notice to the mother, unanimously affirmed, without costs and without disbursements. The disposition made (Family Ct Act, §§ 631, 634) is amply justified by the evidence. Nor did the court abuse discretion in declining to hear evidence in favor of so-called open adoption in which the biological parent, though deprived of legal rights, would still maintain contact with the child. Such a relationship could not but confuse the child and result in harm rather than good. The *824child’s interests are, of course, paramount. Concur — Lupiano, J. P., Birns, Silverman, Lane and Markewich, JJ.